Porte, J.

delivered the opinion of the court. The questions at issue in this suit require the examination and settlement of intricate accounts. The cause is presented to us in such a shape, that we are unable to act on it with the confidence *110of doing justice between the parties; it must therefore be remanded. The plaintiff had judgment in the court below for $1173 92 cents. Admitting the item of the two notes to be established,the balance due was not correctly struck, according to the evidence before us, for no credit is allowed for the payment of 613 dollars; sworn to in the defendant's answer to the interrogatories. The judge considered he had a right to separate the different parts of the answer, but in this he clearly erred—the whole must be taken together. C. Code, 316, art. 264, 11 Martin, 217, 1 Martin, 534, Pothier des ob. 827, p. 2, lib. 3, §7, no. 285.
West'n District,
Sept. 1824.
Thomas for the plaintiff, Baldwin for the defendant.
It is therefore ordered adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, that the cause be remanded for a new trial, and that the appellee pay the costs of the appeal.